 

Exhibit 10.29

 

FIRST AMENDMENT TO LEASE

 

(Building 4 and 5 - 1700 and 1800 Seaport Boulevard)

 

(LEASE TERMINATION AND

MUTUAL GENERAL RELEASE AGREEMENT)

 

This First Amendment to Lease (Lease Termination and Mutual General Release
Agreement) (“Agreement”) is dated for reference purposes, entered into and made
effective as of May 9, 2002 at San Francisco, California, by and between PACIFIC
SHORES DEVELOPMENT, LLC, a Delaware limited liability company (“Lessor”) and
BROADVISION, INC., a Delaware corporation (“Lessee”).

 

R E C I T A L S

 

A.  Lessor and Lessee entered into that certain written Lease dated April 12,
2000 (“B-4 Lease”), with respect to certain premises identified therein and
commonly known as Building 4, Pacific Shores Center, 1800 Seaport Boulevard,
Redwood City, California  94060 (“B-4 Premises”).

 

B.  Lessor and Lessee entered into that certain written Lease dated February 15,
2000 (“B-5 Lease”), with respect to certain premises identified therein and
commonly known as Building 5, Pacific Shores Center, 1700 Seaport Boulevard,
Redwood City, California  94060 (“B-5 Premises”).

 

C.  Lessor and Lessee entered into that certain written Lease dated February 15,
2000 (“B-6 Lease”), with respect to certain premises identified therein and
commonly known as Building 6, Pacific Shores Center, 1600 Seaport Boulevard,
Redwood City, California  94060 (“B-6 Premises”).

 

D.  Lessee is actively engaged in seeking subtenants who would be acceptable to
Lessor as direct tenants upon any termination of the B-4 and B-5 Leases.

 

E.  Lessor and Lessee now desire to amend the B-4 and B-5 Leases and to
terminate both Leases effective as of May 14, 2002 (the “Termination Date”), so
that all matters arising out of the B-4 and B-5 Leases are fully and finally
resolved on the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Lessor and Lessee each agrees as follows:

 

1.  Recitals.  Each of the foregoing recitals is true and correct and each of
these Leases is confirmed and ratified as being in full force and effect.

 

2.  Termination: Survival of Indemnity.  Lessor and Lessee agree that, in
consideration of the timely performance by Lessee of all of its obligations
hereunder, each of the B-4 and B-5 Leases and all rights, obligations and
liabilities of Lessor and Lessee under the B-4 and B-5 Leases with respect to
the time period following the Termination Date (including, without limitation,
the option to extend the Lease Term in Section 3.02, the Right of First Offer to
Lease in Section 17.25 and all other options and right of first refusal or first
offer contained therein) are hereby terminated as of the Termination Date,
provided that Lessee’s indemnity obligations under Sections 7.07, 7.08 and
17.22(d) of the B-4 and B-5 Leases (copies of which Sections are attached hereto
as part of Exhibit “A” and incorporated herein by this reference) shall survive
said termination as to acts, omissions, conditions and events which occur on or
before the later of (i) the Termination Date, or (ii) the date upon which Lessee
vacates the Premises and surrenders legal and actual possession of same to
Lessor.

 

3.  Termination Payment.  As additional consideration for Lessor’s entering into
this Agreement, on or before the Termination Date Lessee shall pay to Lessor in
cash or immediately available funds (i) a lease buyout fee (the “Lease Buyout
Fee”) in the total sum of Forty Five Million Dollars and no cents
($45,000,000.00), and (ii) an amount equal to fifty percent (50%) of Base Rent
and NNN installments otherwise due on May 1, 2002, i.e., $542,372.64.

 

4.  Surrender of Premises.  On the Termination Date, Lessee shall vacate and
thereby surrender legal and actual possession of the B-4 and B-5 Premises
including all existing Tenant Improvements and existing generators at the B-4
and B-5 Premises to Lessor in the condition required by Section 17.09(a) of the
B-4 and B-5 Leases (a copy of which Section is attached hereto as part of
Exhibit “A” and incorporated herein by this reference).  If Lessee remains in
possession of either or both of the B-4 and B-5 Premises after the Termination
Date, Lessee shall be a tenant at sufferance, subject to immediate eviction
without notice and to liability for damages under California law, and shall be
in material breach of this Agreement and the B-4 and B-5 Leases.  The provisions
of Section 17.09(b) of the B-4 and B-5 Leases (set forth in Exhibit “A”) are
incorporated herein by the reference and shall apply to any holdover by Lessee
beyond the Termination Date.

 

5.  Lease Obligations to be Performed.  As a condition to Lessor’s obligations
hereunder (but not as consideration therefore), through and including the
Termination Date, Lessee shall comply fully and timely with all the terms,
obligations, covenants, and conditions of the B-4 and B-5 Leases, including,
without limitation, payment of Base Rent and Additional Rent and all other
amounts to be paid by Lessee under the B-4 and B-5 Leases.

 

6.  B-4 and B-5 Letters of Credit to be Returned.  Within ninety-two (92) days
after the Termination Date provided that no bankruptcy petition (voluntary or
involuntary) is filed with respect to BVSN during said ninety-two days (in which
case Lessor may immediately draw on the letters of credit deposited with Lessor
under the Building 4 Lease and the Building 5 Lease, provided that, if and when
a final adjudication determines that Lessor is entitled to keep the entire Lease
Buyout Fee, Lessor will within thirty (30) days thereafter return the amount
drawn, without interest, less all reasonable expenses, including attorneys’ fees
and expert witness fees, which Lessor incurs in the bankruptcy case (or
otherwise) with respect to or in connection with obtaining such final
adjudication) and further conditioned upon the full and timely performance and
observance by Lessee of all of its obligations hereunder and under the B-4 and
B-5 Leases (pursuant to Lessee’s obligation to do so under the B-4 and B-5
Leases and not as consideration for the termination of the Leases) through the
Termination Date, Lessor shall deliver to Lessee the two letters of credit being
held as Security Deposits under the B-4 Lease and B-5 Lease and provided that
Lessee has performed its obligations pursuant to that certain First Amendment to
Lease being executed currently herewith for the B-6 Lease to deliver a
$3,500,000.00 letter of credit as additional security under the B-6 Lease.  In
the event Lessor is entitled to keep only a portion of the Lease Buyout Fee,
Lessor shall be entitled to keep the amounts drawn

 

2

--------------------------------------------------------------------------------


 

on the letters of credit to make up the portion of the Lease Buyout Fee
disallowed, and shall return the remainder to Lessee.

 

7.  Tenant Improvement Deposits.  Lessee hereby acknowledges that all monies on
deposit with Lessor or its lender which were deposited under the B-4 and B-5
Leases for the purpose of paying for Tenant Improvements have been released and
transferred by Lessee to be applied by Lessor to payment of Tenant Improvements,
pursuant to Lessee’s obligations to do so under the B-4 and B-5 Leases (and not
as consideration hereunder) and Lessee relinquishes and waives any claim to said
monies (and to any accounting therefor).

 

8.  All Obligations Performed.  Lessor and Lessee each acknowledge that the
other has performed and observed all its obligations to be performed and
observed under the B-4, B-5 and B-6 Leases through and including the date hereof
and neither Lessee nor Lessor is in default under the B-4, B-5 or B-6 Leases. 
Within thirty (30) days after the Termination Date, Lessee, at its sole cost and
expense, shall (i) disconnect and sever all existing telephone, security and any
and all other services or systems which are connected between any of B-4, B-5
and B-6 Buildings and repair any damage caused thereby as reasonably approved by
Lessor, such that the affected service and system in each Building is a usable
stand alone system, (ii) deliver to Lessor all reader cards, any other service
or system components necessary or appropriate to utilize said services and
systems, “as-built” plans, manufacturers handbooks and other information which
Lessee possesses concerning such services and systems, and (iii) assign to
Lessor, in form reasonably acceptable to Lessor, all warranties and guaranties
related to said services and systems.

 

9.  Lessee’s Breach; Specific Performance and Liquidated Damages. 
Notwithstanding any other provisions hereof, if Lessee fails to comply timely
with any of its obligations set forth in paragraph 3, 4 or 5 hereof, including,
without limitation, payment of the Lease Buyout Fee as well as, vacation and
surrender of the B-4 and B-5 Premises on the Termination Date, or if a Lessee
representation in paragraphs 11 or 12 hereof is untrue, Lessee shall be in
material breach hereof, and Lessor may elect either to (i) sue for specific
performance and for damages, or (ii) elect to cancel this Agreement in which
case the B-4 and B-5 Leases shall not terminate and/or (iii) pursue any and all
other legal or equitable remedies it may have.

 

10.  Lender’s Consent; Board Authorization.  Lessee’s and Lessor’s obligations
hereunder are subject to the receipt (i) by Lessee, no later than thirty (30)
business days after the date hereof, of the Lender’s Consent, as hereinafter
defined, and (ii) by Lessor, no later than May 2, 2002, of a certified
resolution of Lessee’s Board of Directors authorizing the execution of this
Amendment.  Lessor hereby agrees to use diligent efforts to obtain the Lender’s
Consent by such date; however, if Lessee does not receive the Lender’s Consent
by such date, this Amendment shall, at either Lessor’s or Lessee’s option,
thereupon be deemed terminated and of no further force or effect, and neither
party shall have any further rights, obligations, or liabilities hereunder.  As
used herein, the term “Lender’s Consent” means a written consent to this
Agreement (including, without limitation, Section 13 hereof), executed by the
holder of the promissory note secured by that certain Deed of Trust encumbering
the fee interest in the real property of which the Premises are a part) recorded
on March 31, 2001 in the Official Records of San Mateo, California, as Document
No 2000-037860.

 

11.  No Prior Transfer or Rights.  Lessee hereby represents and warrants that it
has not made any assignment, sublease, license, conveyance, encumbrance, lien or
any other transfer of any nature whatsoever of (i) the B-4 and B-5 Leases, (ii)
the Tenant Improvement Deposits, (iii) any rights or benefits under the B-4 and
B-5 Leases, including, without limitation, the right to possession, use or
occupancy of the B-4 and B-5 Premises, or any part thereof and that Lessee has
all power, authority and right necessary to terminate the B-4 and B-5 Leases as
of the Termination Date and to otherwise enter into and perform this Agreement
and Lessee further represents and warrants that neither the execution nor
compliance with this Agreement will conflict with or result in a breach of any
other agreement, instrument, order, injunction, judgment or decree to which
Lessee is a party or by which Lessee is bound or constitutes a default
hereunder.

 

12.  Solvency.  Lessee represents and warrants that, as of the date of this
Agreement, and after giving effect to the transactions contemplated hereby,
Lessee is paying and is and will be able to pay its debts in the ordinary course
of its business and consistent with its past practices and Lessee does and will
have capital sufficient to carry on its business.

 

3

--------------------------------------------------------------------------------


 

13.  General Release and Indemnity.  Effective as of the Termination Date,
Lessor and Lessee, each on behalf of itself, its respective shareholders,
partners, officers, directors, constituent members, lenders, associates,
affiliates, attorneys, trustees, trusts as to which it serves as trustee,
employees, agents, and all others claiming through same and each of their
successors and assigns (collectively, disjunctively, and conjunctively its
“Affiliates”) hereby generally releases and forever discharges the other party
and its Affiliates from and against any and all claims, demands, charges, costs,
liabilities, expenses (including reasonable attorneys’ fees), accounts, actions
or causes of action of any nature, whether absolute or contingent, tort or
contract, legal or equitable, common law or statutory, now or hereafter
occurring, and no matter by whom alleged or asserted, and including, without
limitation, both known and unknown liabilities, claims and causes of action
arising out of, related to or in connection with (i) the B-4 and B-5 Leases,
(ii) the design, construction, characterization and costs of Tenant
Improvements, (iii) Lessee’s possession or use of the B-4 and B-5 Premises
during the terms of the B-4 and B-5 Leases and through and including the
Termination Date, and/or (iv) any other relationship dealing or occurrence
between Lessor and Lessee or anyone else acting on behalf of Lessor or Lessee
except for obligations expressly excluded below (collectively “Claims”).  The
foregoing shall not release Lessor’s obligation to return the Letters of Credit
pursuant to Section 6 hereof.  Each party agrees to indemnify and hold harmless
the other party and its Affiliates as to any of the Claims released by such
party which is brought against such other party and/or its Affiliates.

 

14.  Full and Final Release; Unknown Claims.  This is a full and final release
of any and all Claims by Lessor and Lessee and their respective Affiliates
against the other and its Affiliates.  This Agreement shall apply to all unknown
and unanticipated damages or injuries resulting from any such Claims.  Lessor
and Lessee each on behalf of itself and its Affiliates, in its capacity as the
holder of potential unknown claims (“Creditor”) against the other and its
Affiliates (“Debtor”), expressly waives the provisions of California Civil Code
Section 1542, which provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.”

 

/s/ fb

 

Lessee’s Initials

 

 

 

/s/ jp

 

Lessor’s Initials

 

 

15.  No Prior Assignment of Claims.  Each party warrants and represents that no
other person has any interest in the Claims it is releasing and that no
assignment or transfer of any of such Claims has occurred.

 

16.  Expressly Excluded Claims.  The parties expressly exclude from the Claims
being released hereunder, their respective obligations and any claims related to
or arising from the B-6 Lease.

 

17.  Indefeasibility Covenants and Conditions.

 

(a)           Lessee shall indemnify and hold harmless Lessor from any cost,
liability, expense, claim or damage that Lessor may suffer as a consequence of
the failure of Lessor to obtain or retain the benefits of this Agreement as a
result of any action of Lessee, including, without limitation, the cost and
expenses of defending or otherwise seeking to preserve its rights pursuant to
this Agreement.

 

(b)           Lessee and Lessor each hereby covenants and agrees that they will
not, by voluntary action, by amendment of this Agreement or through any
reorganization, recapitalization, transfer of assets, consolidation, merger or
dissolution or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by
them, but will at all times in good faith assist in the carrying out of all the
provisions of this Agreement and in the taking of all such action as may be
necessary or appropriate to protect the rights and benefits of the other party
against impairment.

 

(c)           Lessee and Lessor each hereby covenants and agrees that they shall
not initiate, assign, maintain, prosecute or otherwise participate or assist in,
or benefit from, or assist in, or benefit from, or finance, support or otherwise
encourage the institution, maintenance or pursuit of any action, claim, demand,
cause of action,

 

4

--------------------------------------------------------------------------------


 

defense, or proceeding (whether at law or otherwise) against the other party
that would impair any of the rights or benefits of the other party hereunder.

 

18.  Further Cooperation.  Each party shall take such further action, including,
without limitation, the execution of additional documents, as may be reasonably
required to effectuate the terms and conditions of this Agreement.

 

19.  Dismissal of Litigation.  Lessee and Lessor each shall dismiss with
prejudice, within five (5) days after the date of this Agreement, any and all
legal or equitable actions it has filed against the other in a court of law
prior to the date of this Agreement.

 

20.  Attorneys’ Fees for Breach of this Agreement.  If any party brings an
action or proceeding to enforce the terms hereof or declare rights hereunder,
the prevailing party in any such proceeding, action or appeal thereon, shall be
entitled to reasonable attorneys’ fees.  Such fees may be awarded in the same
suit or recovered in a separate suit whether or not such action or proceeding is
pursued to decision or judgment.

 

21.  Legal Representation.  Each party hereby acknowledges and represents that
it has been represented by legal counsel with respect to this Agreement and
understands and assumes the risk of all rights surrendered and all burdens
assumed by entering into this Agreement and is in no manner relying on any
representations of the other party or its agents or employees with respect to
the subject matter of this Agreement.  Each party shall bear its own attorneys’
fees incurred in connection with this Agreement and the subject matter hereof
with respect to the time period preceding the execution hereof.

 

22.  WAIVER OF RIGHT TO JURY TRIAL.  LESSOR AND LESSEE WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY OF ANY CONTRACT, STATUTORY OR TORT CLAIM, DEFENSE,
COUNTERCLAIM, CROSS-COMPLAINT, OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING, OR
HEARING BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH OR RELATED TO THIS AGREEMENT, OR ITS NEGOTIATION OR
EXECUTION, THE B-4 OR B-5 BUILDINGS OR LEASES WHETHER FOR EQUITABLE RELIEF OR
DAMAGES OR THE ENFORCEMENT OF ANY OTHER REMEDY UNDER ANY CURRENT OR FUTURE LAW,
STATUTE, REGULATION, CODE, OR ORDINANCE.

 

23.  Time is of the Essence.  Time is of the essence of each provision hereof.

 

5

--------------------------------------------------------------------------------


 

24.  Notices.

 

(a)           Written Notice.  Any notice required or permitted to be given
hereunder shall be in writing and shall be given by a method described in
paragraph (b) below and shall be addressed to Lessee or to Lessor at the
addresses noted below, next to the signature of the respective parties, as the
case may be.  Either party may by notice to the other specify a different
address for notice purposes.  A copy of all notices required or permitted to be
given to Lessor hereunder shall be concurrently transmitted to such party or
parties at such addresses as Lessor may from time to time hereafter designate by
notice to lessee, but delay or failure of delivery to such person shall not
affect the validity of the delivery to Lessor or Lessee.

 

(b)           Methods of Delivery.

 

(i)            When personally delivered to the recipient, notice is effective
on delivery.  Delivery to the person apparently designated to receive deliveries
at the subject address is personally delivered if made during business hours
(e.g. receptionist).

 

(ii)           When mailed by certified mail with return receipt requested,
notice is effective on receipt if delivery is confirmed by a return receipt.

 

(iii)          When delivery by overnight delivery Federal
Express/Airborne/United Parcel Service/DHL WorldWide Express with charges
prepaid or charged to the sender’s account, notice is effective on delivery if
delivery is confirmed by the delivery service.

 

(c)           Refused, Unclaimed or Undeliverable Notices.  Any correctly
addressed notice that is refused, unclaimed, or undeliverable because of an act
or omission of the party to be notified shall be considered to be affective as
of the first date that the notice was refused, unclaimed, or considered
undeliverable by the postal authorities, messenger, or overnight delivery
service.

 

25.  Counterparts.  This Agreement may be executed in counterpart originals, in
which case all such counterpart originals, taken together, shall constitute one
and the same Agreement.

 

26.  Entire Agreement and Integration Clause.  This Agreement constitutes the
entire Agreement between the parties as to the subject matter contained herein
and supersedes all prior discussions, negotiations, and agreements whether oral
or written.  Any amendment to this

 

6

--------------------------------------------------------------------------------


 

Agreement, including oral modification supported by new consideration, must be
reduced to writing and signed by both parties before it will be effective.

 


LESSOR


 


LESSEE


 


 


 


 


 


“PACIFIC SHORES”


 


“BROADVISION”


 


 


 


 


 

Pacific Shores Development, LLC,

BroadVision, Inc., a

a Delaware limited liability company

 

Delaware corporation

 

 

 

 

 

By:

Technology Land, LLC,

 

 

 

 

a California limited

 

 

 

 

liability company

 

 

 

 

 

 

 

 

By:

/s/ Jay Paul

 

By:

/s/ Fran Barton

 

Jay Paul,

 

 

Fran Barton

 

(type or print name)

 

 

(type or print name)

Its:

President

 

Its:

EVP & CFO

 

 

Notice Address:

Notice Address:

 

 

 

 

Attn:

Jay Paul

Attn:

Legal Department

 

Technology Land, LLC

 

BroadVision, Inc.

 

350 California Street, Ste. 1905

 

585 Broadway

 

San Francisco, CA  94104-1432

 

Redwood City, CA  94063

 

 

 

 

With a copy to:

With a copy to:

 

Thomas G. Perkins, Esq.

 

Elizabeth A. Willes, Esq.

 

99 Almaden Blvd., 8th Floor

 

 

Cooley Godward LLP

 

San Jose, CA  95113

 

 

4401 Eastgate Mall

 

 

 

 

San Diego, CA  92121

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Section 7.07  Indemnification and Exculpation.

 

(a)     Except as otherwise provided in Section 7.07.(b), Lessee shall indemnify
and hold Lessor free and harmless from any and all liability, claims, loss,
damages, causes of action (whether in tort or contract, law or equity, or
otherwise), expenses, charges, assessments, fines, and penalties of any kind,
including without limitation, reasonable attorney fees, expert witness fees and
costs, arising by reason of the death or injury of any person, including any
person who is an employee, agent, invitee, licensee, permittee, visitor, guest
or contractor of Lessee, or by reason of damage to or destruction of any
property, including property owned by Lessee or any person who is an employee,
agent, invitee, permittee, visitor, or contractor of Lessee, caused or allegedly
caused (1) while that person or property is in or about the Premises; (2) by
some condition of the Premises; (3) by some act or omission by Lessee or its
agent, employee, licensee, invitee, guest, visitor or contractor or any person
in, adjacent, on, or about the Premises with the permission, consent or
sufferance of Lessee; (4) by any matter connected to or arising out of Lessee’s
occupation and use of the Premises, or any breach or default in timely
observance or performance of any obligation on Lessee’s part to be observed or
performed under this Lease.

 

(b)     Notwithstanding the provisions of Section 7.07.(a) of this Lease,
Lessee’s duty to indemnify and hold Lessor harmless shall not apply to any
liability, claims, loss or damages arising because of Lessor’s active negligence
or willful acts of misconduct.

 

(c)     Lessee hereby waives all claims against Lessor for damages to goods,
wares and merchandise and all other personal property in, on or about the
Premises and for injury or death to persons in, on or about the Premises from
any cause arising at any time to the fullest extent permitted by law. In no
event shall Lessor be liable (i) for lost profits or other consequential damages
arising from any cause or (ii) for any damage which is or could be covered by
the insurance Lessee is required to carry under this Lease.

 

Section 7.08.  Lessor as Party Defendant.    If by reason of an act or omission
of Lessee or any of its employees, agents, invitees, licensee, visitors, guests
or contractors, Lessor is made a party defendant or a cross-defendant to any
action involving the Premises or this Lease, Lessee shall hold harmless and
indemnify Lessor from all liability or claims of liability, including all
damages, attorney fees and costs of suit.

 

Section 17.09.  Surrender of Possession; Holding Over.

 

(a)           At the expiration of the Lease, Lessee agrees to deliver up and
surrender to Lessor possession of the Premises and all improvements thereon
broom clean and, in as good order and condition as when possession was taken by
Lessee, excepting only ordinary wear and tear (wear and tear which could have
been avoided by first class maintenance practices and in accordance with
industry standards shall not be deemed “ordinary”).  Upon expiration or sooner
termination of this Lease, Lessor may reenter the Premises and remove all
persons and property therefrom.  If Lessee shall fail to remove any personal
property which it is entitled or obligated to remove from the Premises upon the
expiration or sooner termination of this Lease, for any cause whatsoever,
Lessor, at its option, may remove the same and store or dispose of them, and
Lessee agrees to pay to Lessor on demand any and all expenses incurred in such
removal and in making the Premises free from all dirt, litter, debris and
obstruction, including all storage and insurance charges.  If the Premises are
not surrendered at the end of the Lease Term, Lessee shall indemnify Lessor
against loss or liability resulting from delay by Lessee in so surrendering the
Premises, including, without limitation, actual damages for lost rent and with
respect to any claims of a successor occupant.

 

(b)           If Lessee, with Lessor’s prior written consent, remains in
possession of the Premises after expiration of the Lease Term and if Lessor and
Lessee have not executed an express written agreement as to such holding over,
then such occupancy shall be a tenancy from month to month at a monthly Base
Rent equivalent to one hundred fifty percent (150%) of the monthly rental in
effect immediately prior to such expiration, such payments to be made as herein
provided for Base Rent. In the event of such holding over, all of the terms of
this Lease, including the payment of Additional Rent all charges owing hereunder
other than rent shall remain in force and effect on said month to month basis.

 

8

--------------------------------------------------------------------------------


 

Section 17.22.   Hazardous Materials.

 

(d)           Lessee’s Environmental Indemnity.  Lessee agrees to indemnify and
hold Lessor harmless from any liabilities, losses, claims, damages, penalties,
fines, attorney fees, expert fees, court costs, remediation costs, investigation
costs, or other expenses resulting from or arising out of the use, storage,
treatment, transportation, release, presence, generation, or disposal of
Hazardous Materials on, from or about the Project, and/or subsurface or ground
water, from an act or omission of Lessee (or Lessee’s successor), its agents,
employees, invitees, vendors, contractors, guests or visitors.

 

9

--------------------------------------------------------------------------------